              Case 2:20-cv-01206-JCC Document 35 Filed 03/17/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JOHN E. COLLINS, JR.,                              CASE NO. C20-1206-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    NOVA ASSOCIATION MANAGEMENT
      PARTNERS, LLC, et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to stay discovery
18
     pending the Court’s orders on Defendants’ motions to dismiss (Dkt. No. 34). Having reviewed
19
     the motion and the relevant record and finding good cause, the Court hereby GRANTS the
20
     motion. The Court recognizes that other deadlines may need to be adjusted after the Court issues
21
     orders on the outstanding motions.
22
            DATED this 17th day of March 2021.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Paula McNabb
26                                                         Deputy Clerk


     MINUTE ORDER
     C20-1206-JCC
     PAGE - 1
